Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-7 are pending in this application. 
Election/Restrictions
During a telephone conversation with Lawrence B. Goodwin on restriction on 10/28/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-5.  Affirmation of this election must be made by applicant in replying to this office action. Claim 6 and 7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions and species. 
Claims 1-5 will presently be examined to the extent they read on the elected subject matter of record.
Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-5, drawn to a hair preparation comprising filtered water, burdock powder, stinging nettle powder, peppermint, horsetail powder, lavender flowers, and hibiscus flowers, classified in A61K 8/9789.
II.	Claims 6 and 7, drawn to a method for producing said hair preparation comprising combining filtered water, burdock powder, stinging nettle powder, peppermint, horsetail powder, lavender flowers, and hibiscus flowers, to produce a first solution; boiling said first solution to produce a second solution; allowing solids in said second solution to macerate, to produce a third solution; and adding olive oil, avocado oil, vitamin E, and lavender oil to said third solution to thereby produce said hair preparation, classified in A61K 8/9789.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make another and materially different product: a method comprising: pre-treating a biomass comprising heating; macerating; and i) obtaining an aqueous mixture comprising protein and carbohydrate from a biomass of a single species of organism; ii) adding oil to the aqueous mixture; iii) forming an emulsion or suspension comprising the bioactive and/or bioactive precursor (claims 1, 18, and 19) according to US 2021/0100751 A1.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
In the instance application, the inventions require different search queries as well are likely to raise different non-prior are issues under 35 USC 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Munk et al. (US 2017/0042784 A1) as evidenced by How to Harvest Lavender (https://gardentherapy.ca/harvesting-english-lavender/) and Hibiscus Extract (https://lotioncrafter.com/products/hibiscus-extract).
Munk et al. teach water-based personal care composition comprising a sugar-based delivery system composition (abstract) for skin or hair (paragraph 15, 149, and 150) dispersed in aqueous phase (paragraph 24); 
wherein the delivery system stabilizing instable active ingredients (paragraph 18);
the delivery system comprises about 15 to about 30% by weight of oils such as olive oil and avocado oil (paragraph 70 and 73), about 1 to about 15% by weight of at least one solvent such as water (paragraph 74 and 76), about 1 to about 10% by weight of active ingredients including burdock root, horsetail extract, hibiscus, lavender extract and oil, nettle extract (stinging nettle), peppermint, rosemary, vitamin E, trigonella foenum-graecum seed extract (fenugreek), etc., (paragraph 78 and 79); and 
exemplified hair product comprising about 50 to about 90% by weight of water and about 0.1 to about 20% by weight of the delivery system (paragraph 147, 152, 160, and 166-185).
The weight percentage of each of olive oil and avocado oil, as oils, is calculated to be <6% (30% (oil in the delivery system) x 20% (the delivery system in the hair product) = 6%), the weight percentage of each of burdock root, horsetail extract, hibiscus, lavender extract and oil, nettle extract (stinging nettle), peppermint, rosemary, vitamin E, trigonella foenum-graecum seed extract (fenugreek), as active ingredients, is calculated to be <2% (10% (active in the delivery system) x 20% (the delivery system in the hair product) = 2%). The weight percentage of water is calculated to be 93% (90% + 15% x 20% = 93%). 
Since Munk et al. do not teach incorporation of impurity in water, it is reasonable to assume the water taught by Munk et al. is pure which includes filtered water.
According to “How to Harvest Lavender” lavender flower buds is referred to as lavender. 
According to “Hibiscus Extract” hibiscus flower is referred to as hibiscus.

Munk et al. do not specify burdock root, nettle extract, horsetail extract, and fenugreek extract being in form of powders. 
This deficiency is cured by the rationale that it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. 
In the instant case, Munk et al. teach burdock root, nettle extract, horsetail extract, and fenugreek extract being used for hair preparation which is the same as the claimed utility. Absent some demonstration of unexpected result it would have been obvious to one of ordinary skill in the art to specify burdock root, nettle extract, horsetail extract, and fenugreek extract being in form of powders with predictable results to one of ordinary skill in the art at the time of the invention. Please refer to MPEP 2144.07:
Products which are merely different forms of known compounds are generally obvious where the products have the same utility as the prior art compounds. 

Munk et al. do not specify the same amounts of components in claims 4 and 5. 
This deficiency is cured by the rationale that a prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection and the claimed ranges.
The claimed range of, by volume: 96% of water, 0.24% of burdock root powder, 0.71% of stinging nettle powder, 0.71% of peppermint, 0.95% of horsetail powder, 0.71% of lavender flowers, and 0.71% of hibiscus flowers in claim 4 and 95% of water, 0.23% of burdock root powder, 0.70% of stinging nettle powder, 0.70% of peppermint, 0.94% of horsetail powder, 0.70% of lavender flowers, 0.70% of hibiscus flowers, 0.47% of olive oil, 0.47% of avocado oil, 0.0047% of vitamin E, and 0.014% of lavender oil in claim 5 (given the density of each component being less than the density of water, the weight percentage of water is higher than the volume percentage and the weight percentages of the other components are lower than the volume percentages) and 
the ranges taught in the prior art, by weight: 93% of water, <6% of olive oil and of avocado oil, and <2% of burdock root, horsetail extract, hibiscus, lavender extract and oil, nettle extract (stinging nettle), peppermint, rosemary, vitamin E, trigonella foenum-graecum seed extract (fenugreek) and therefor, (except water) include the claimed ranges, respectively.
The instant claims and specification do not define the limitation of "approximate" and the examiner is giving the broadest reasonable interpretation of it such as 10%, 20%, 30%, etc. deviation from the claimed numerical value and thus 93% by weight of water taught by Munk et al. anticipates the claimed approximate >96% by weight and >95% by weight of water.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612